I concur in the majority's analysis and disposition of appellant's first and third assignments of error.
I respectfully dissent from the majority's finding appellant has failed to preserve his second assignment of error for appeal. Said assignment challenges the sufficiency of the trial court's judgment entry. As such, it is not dependent upon a transcript or affidavit of evidence from the magistrate's hearing in order to review the merits of the claimed error.
Upon review, I find the trial court's judgment entry fails to make the requisite findings required by R.C. 3109.04(E). Accordingly, I would sustain appellant's second assignment of error, vacate the trial court's judgment and remand the matter for further proceedings.
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Delaware County, Ohio, is affirmed in part and vacated in part, and the cause is remanded to that court for further proceedings in accord with law and consistent with this judgment. Costs to split between appellant and appellee.